Choctaw Properties et al. v. Aledo ISD















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-229-CV

     CHOCTAW PROPERTIES, L.L.C.,
     EVERETT B. FRAZIER 
     AND JERRY W. CAMPBELL,
                                                                              Appellants
     v.

     ALEDO I.S.D. AND ALLEN NORMAN,
                                                                              Appellees
 

From the 249th District Court
Johnson County, Texas
Trial Court # C200100263
                                                                                                                

CONCURRING OPINION
                                                                                                                

      I have carefully considered the issues raised by the appellants.  I approached the review of the
issues raised on appeal, however, in a manner different than my colleague.  After reviewing the
basis upon which summary judgment was sought, I reviewed the summary judgment evidence to
determine if the judgment could be affirmed on any of those theories.  I then reviewed the
objections to only the summary judgment evidence necessary to support the theory on which the
judgment would be proper.  I then proceeded to determine whether as to the evidence necessary
to affirm the judgment, on a theory sought in the summary judgment motion, if the trial court
erred in what would be of necessity an implied overruling of the objection to that evidence. 
Having determined there were no errors in the implied rulings on evidence that would be essential
to affirm the summary judgment under a proper theory, I was able to determine that the trial
court’s judgment is proper.  I find it unnecessary to join in the review of the evidence and issues
in the manner conducted by colleague and, therefore, do not join in that discussion, analysis, or
holdings regarding many issues unnecessary to a disposition of this appeal.  I do, however, concur
in the judgment of affirming the trial court’s judgment.

                                                                         TOM GRAY
                                                                         Chief Justice

Concurring opinion delivered and filed December 17, 2003